Citation Nr: 0928235	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-28 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD), currently evaluated 
at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 2001 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006, 
a statement of the case was issued in May 2007, and a 
substantive appeal was received in September 2007.


FINDINGS OF FACT

1.  Asthma first manifested in service.

2.  Tinnitus was not manifested during the Veteran's active 
duty service.

3.  The Veteran's service-connected GERD is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation.


CONCLUSIONS OF LAW

1.  Asthma was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1111, 1132, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The criteria for an initial disability rating for GERD in 
excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 
4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated January 2006 
and March 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in January 2006 and March 2006 prior to the 
initial unfavorable decision in September 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

While the Veteran was not provided a VA letter outlining the 
evidence necessary to substantiate the initial increased 
rating claim for GERD, the United States Court of Appeals of 
the Federal Circuit has held that once the underlying claim 
is granted, further notice as to downstream questions, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examinations in February 2006 
and March 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Although the claims file was not reviewed by 
the examiners, the examiners took the history reported by the 
Veteran and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations.  
Therefore, the Board finds the examinations to be sufficient 
and further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Service Connection

Two issues before the Board involve a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Asthma

On the Veteran's June 2000 entrance examination report of 
medical history, the Veteran marked "no" when asked have 
you ever had or have you now asthma.  On the corresponding 
report of medical examination, the examiner noted the 
Veteran's lungs and chest as clinically normal.  On another 
June 2000 medical pre-screening form, the Veteran responded 
"no" when asked if his medical conditions included asthma 
or respiratory problems.  

Service treatment records contain complaints, treatment, and 
diagnosis of asthma.  In October 2001, the Veteran reported 
with a cough and stated that he took an albuterol inhaler in 
high school for allergies.  In December 2001, the Veteran's 
pertinent past medical history notes a history of asthma.  
His complaints at that time included shortness of breath and 
difficulty breathing.  The examiner noted rule out asthma 
attack as his clinical impression.  

In September 2002, the Veteran complained of trouble 
breathing.  The examiner noted that the Veteran admitted 
fraudulent enlistment and had well-documented childhood 
asthma, but lied to enter the Army.  A September 2002 
consultation sheet reported that the Veteran said he always 
had asthma, but the recruiter told him to lie; however, the 
note also reported that the doctor said the Veteran currently 
had no asthma and tried to fake it in the pulmonary function 
tests with poor effort.  Again in September 2002, the Veteran 
complained of chest pain, difficulty breathing, and coughing.  
He stated that he was diagnosed with asthma in the past by a 
civilian doctor.  In September 2002, the Veteran was also 
diagnosed with bronchitis.  The examiner noted a small amount 
of crackles on expiration.

In a January 2004 follow-up appointment for pneumonia, the 
examiner noted that the Veteran was "coughing up stuff" and 
had difficulty breathing.  In June 2004, the Veteran reported 
that his asthma began three years ago and that it had been 
worse in the prior three months while deployed.  His main 
symptom was dyspnea, but his inhalers helped.  The Veteran 
also reported actively coughing.  The examiner noted 
prolonged expiration with some wheezing.  In another June 
2004 medical record, the Veteran had an asthma attack and a 
hard time speaking and breathing.  Also in June 2004, the 
Veteran was placed on a limited physical profile for mild 
persistent asthma.  

In July 2004 at a follow-up asthma exam, the Veteran reported 
being off Flovent and Serevent for one week, which resulted 
in increased shortness of breath and dyspnea on exertion.  He 
used his albuterol inhaler five times in one week.  The 
Methacholine Challenge was given and it reproduced the 
symptoms he felt in Afghanistan.  On the Veteran's July 2004 
post-deployment health assessment, he noted that he currently 
had difficulty breathing and while deployed he had chest pain 
or pressure and difficulty breathing.  During a July 2004 
pulmonary consult the Veteran reported that the altitude and 
dust made it hard to breathe in Afghanistan.  He complained 
of chest tightness and shortness of breath with a productive 
cough.  The examiner's assessment stated that the clinical 
picture suggested asthma although the pulmonary function 
tests were borderline.  

The Veteran was examined by the Medical Evaluation Board from 
July 2004 through October 2004.  It was noted that the 
Veteran had been evacuated from Afghanistan for asthma and 
that a few months prior to deployment his symptoms began.  He 
stated that prior to this he had limitations on his 
activities due to shortness of breath.  He noted that 
previously in high school he had an episode of bronchitis 
approximately once a year but was able to play high school 
football and was an all-state swimmer without difficulty with 
shortness of breath.  He stated that while in basic training, 
he had continued to maintain physical fitness up until 
January 2004 when he noted the insidious onset of shortness 
of breath and chest tightness with exercise.  These symptoms 
were not sufficient for him to complain of difficulty 
breathing prior to deployment to Afghanistan.  Once in 
Afghanistan he noted worsening of shortness of breath with 
exercise and he developed a chronic cough.  He stated that 
the cough was productive of brown sputum and was occasionally 
blood-streaked.  

Upon examination, the Veteran's chest examination revealed 
expiratory wheezes bilaterally.  The Veteran's test results 
were consistent with a diagnosis of mild persistent asthma.  
The examiner specifically noted that his pulmonary function 
tests in October 2004 were worse than those performed in July 
2004 in spite of compliance with maximum medical therapy.  
The examiner noted moderate persistent asthma that did not 
exist prior to service, but was permanently exacerbated by 
service.  He went on to state that the Veteran's symptoms 
were at first mild, but worsened significantly during his 
deployment to Afghanistan.  In October 2004, the Veteran 
responded to a Medical Evaluation Board questionnaire.  He 
stated that his physical training constantly resulted in 
asthma attacks.  He also stated that he cannot run very well 
and would fall out of formation during road marches due to 
lack of oxygen.  

In a November 2004 report of medical history, the Veteran 
marked "yes" when asked have you ever had or do you now 
have asthma or any breathing problems related to exercise, 
weather, pollen, etc., shortness of breath, bronchitis, 
wheezing or problems with wheezing, prescribed or used an 
inhaler, and a chronic cough or cough at night.  He also 
stated that he had been treated in the emergency room for 
asthma.  When commenting on those statements, the examiner 
noted that the Veteran's asthma started in Afghanistan.  In a 
corresponding report of medical examination, the examiner 
noted the Veteran's lungs and chest as clinically normal.  In 
March 2005, the examiner noted a history of fraudulent 
enlistment with an embellishment of symptoms to suggest 
asthma.  

The Physical Evaluation Board in June 2005 determined that 
the Veteran's moderate persistent asthma had its onset of 
symptoms while in high school, based upon the fact that the 
Veteran was prescribed an inhaler during high school to use 
prior to exercise.  The Physical Evaluation Board also found 
that the aggravation during service represented the natural 
course of the Veteran's pre-existing condition, although they 
did not show what medical evidence they relied upon for this 
determination.

After service, a November 2005 VA record noted that since 
exposure to sand for four months in Afghanistan, the Veteran 
has had chronic difficulty controlling his asthma.  The 
Veteran reported tightness in his chest everyday, which 
started four months before deployment.  The examiner 
diagnosed the Veteran with probable moderate persistent 
asthma.  

In February 2006, the Veteran was afforded a general VA 
medical examination.  At that time, the Veteran reported that 
he had asthma since his days in Afghanistan.  He reported 
that he had wheezing and shortness of breath on a continuous 
basis.  Exposure to dust and dirt while at work made him 
cough as well.  He had daily productive cough.  The Veteran 
consistently used five medications to control his asthma.  
Upon examination, the Veteran's chest was clear to 
auscultation and percussion.  The examiner noted no wheezes 
with forced expiration.  The Veteran had normal diaphragmatic 
excursion and expansion of the chest.  The examiner diagnosed 
the Veteran with asthma.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1132.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service. See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id.  The Board must 
follow the precedent opinions of the General Counsel. 38 
U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition. 38 U.S.C.A. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded. See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder. In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096. 
 
In the case at hand, the Veteran's June 2000 entrance 
examination report of medical history reflects that the 
Veteran checked the "no" box with regard to asthma.  In the 
corresponding entrance examination report of medical 
examination, the examiner noted the Veteran's lungs and chest 
as clinically normal.  Thus, the Veteran is presumed sound at 
entry into service.  However, service treatment records from 
September 2002 note that the Veteran admitted to fraudulent 
enlistment; he had well documented childhood asthma but lied 
to enter the Army.  In another September 2002 record, it is 
reported that the Veteran stated he always had asthma, but a 
recruiter told him to lie.  In addition, the physical 
evaluation board found that the Veteran's asthma preexisted 
service based upon a need for prescription inhalers during 
high school.  There is no competent medical evidence of 
record to refute these findings or the Veteran's statements 
during service.  Thus, although the induction examination did 
not reflect any asthma, the Veteran's admissions during 
service in conjunction with the physical evaluation board's 
findings constitute clear and unmistakable evidence that the 
Veteran had asthma prior to entry into service.      
 
The Board must now determine whether or not the evidence 
clearly and unmistakably shows the Veteran's pre-existing 
disability was not aggravated during active duty service.  
The Medical Evaluation Board reported that the Veteran's 
symptoms worsened significantly during his deployment to 
Afghanistan and continued to show a worsening of symptoms and 
objective worsening of pulmonary function tests during the 
period of evaluation between July 2004 and October 2004.  In 
addition, a November 2005 VA record noted that, since 
exposure to sand for four months in Afghanistan, the Veteran 
has had chronic difficulty controlling his asthma.  As there 
is positive evidence indicating a worsening of the disability 
while in service, the Board finds that there is no clear and 
unmistakable evidence that the Veteran's asthma was not 
aggravated during active duty service.  The Board 
acknowledges the finding of the Physical Evaluation Board 
that the increase in disability was due to the natural 
progression of the disease, but finds their determination to 
be lacking in a medical rationale or evidence.  As VA has 
failed to rebut the presumption of soundness under section 
1111, the Veteran's claim is one for service connection. 
 
The Board finds that service connection is warranted for the 
Veteran's asthma.  As seen above, the Veteran is presumed to 
have been sound upon entry into service regarding his asthma.  
During service the Veteran consistently complained of 
shortness of breath and wheezing, relying on medication to 
try and control his asthma.  In June 2004, the Veteran was 
placed on a limited physical profile due to a finding of mild 
persistent asthma.  The Veteran's asthma continues to be a 
chronic current condition as seen by November 2005 VA records 
noting that, since exposure to sand for four months in 
Afghanistan, the Veteran has had chronic difficulty 
controlling his asthma including tightness in his chest 
everyday.  

In sum, the evidence under the particular facts of this case 
shows that the Veteran's asthma was incurred in Afghanistan 
during his military service.  Resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection is warranted for asthma.    


Tinnitus

The Veteran's service treatment records are silent regarding 
any complaint, treatment, or diagnosis of tinnitus.  On the 
July  2004 through October 2004 Medical Evaluation Board 
physical examination, the examiner noted the Veteran's ears 
as unremarkable.  The first record of a complaint of tinnitus 
appeared in a March 2006 Audiology examination.  At that 
time, the Veteran reported that he had periodic bilateral 
tinnitus occurring once per month and lasting only a few 
seconds.  He noted that the tinnitus had onset during 
military service.  The examiner however stated that the 
tinnitus was mild and was more like normally occurring 
tinnitus in terms of the frequency of occurrence and the 
duration.  He noted it did not appear to be significant.  

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
Veteran is competent to declare that he has tinnitus, he is 
not competent to provide a medical nexus opinion between his 
tinnitus and an event of service origin.  The only notation 
of tinnitus is the complaint made at the March 2006 VA 
examination.  

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record links the Veteran's tinnitus to the Veteran's 
active military service.  In fact, no medical evidence in the 
record indicates that the Veteran had tinnitus prior to his 
March 2006 examination.  The Veteran was specifically 
informed of the need for medical evidence showing a nexus 
between the current disability and his active service, yet 
failed to provide any such evidence.  

Moreover, VA compensation is only available for recurrent 
tinnitus and not what would be considered normally occurring 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In sum, there is no evidence of tinnitus in service and the 
sole record of tinnitus consists of a March 2006 medical 
opinion stating that the Veteran's current tinnitus was 
consistent with normally occurring tinnitus, rather than 
related to military service.  As such, the Board must find 
that the preponderance of the evidence is against this claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Increased Rating - Gastroesophageal Reflux Disease

The present appeal also involves the Veteran's claim that the 
severity of his service-connected GERD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.

The Veteran's service-connected GERD has been rated as 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 7346 for a hiatal hernia, which is the most 
closely related Diagnostic Code based upon symptomatology.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this 
regulatory provision, a 60 percent disability rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent disability rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent disability rating is warranted with two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran was seen in January 2005 for nausea and vomiting.  
In an October 2005 VA medical record, the Veteran reported 
esophageal reflux and continued problems with swallowing.  

The Veteran was afforded a general VA medical examination in 
February 2006.  At that time, the Veteran reported problems 
with swallowing solid foods.  He had an 
esophagogastroduodenoscopy performed in 2004 and he had an 
esophageal ring diagnosed, which was dilated.  He reported 
continuous problems since then.  He noted throwing up once 
every two days and discomfort and heartburn on average once 
per week.  Once per night the Veteran had nocturnal 
regurgitation and pain with swallowing.  He had one episode 
of gastrointestinal bleed in the past, which was thought not 
to be gastrointestinal in origin.  Upon examination, the 
Veteran had normoactive bowel sounds.  His liver and spleen 
were not palpable and his abdomen was soft and nontender.  

VA outpatient treatment records dated from February 2006 to 
January 2007 show complaints of nausea and vomiting and 
burning in his throat worse with swallowing liquids. 

To receive an increased rating, the evidence must show 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The Veteran does have persistent recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation as seen in the February 2006 VA examination.  
At that time he reported difficulty swallowing, throwing up 
once every two days, and heartburn about once per week.  
These symptoms, however, were not accompanied by substernal, 
arm, or shoulder pain.  In addition, these symptoms were not 
productive of a considerable impairment of the Veteran's 
health.  This is evidenced by the fact that, according to the 
available records, the Veteran required medical treatment for 
his GERD only every couple months.  As such, the Veteran's 
symptomatology more nearly approximates the criteria for a 10 
percent disability rating.  

The level of impairment associated with the Veteran's GERD 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 10 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation).  
A May 2006 VA medical record notes that the Veteran had a job 
in real estate; he did not mention any problems with 
employment that were caused by GERD.  The record also shows 
that the GERD does not necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.




ORDER

Entitlement to service connection for asthma is granted, 
subject to the rules and payment of monetary benefits.   

Entitlement to service connection for tinnitus is denied.  

Entitlement to an increased initial rating for GERD, 
currently evaluated at 10 percent disabling, is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


